Citation Nr: 9925083
Decision Date: 06/10/99	Archive Date: 09/09/99

DOCKET NO. 93-00 081               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to an increased evaluation for residuals of a
concussion, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for a forehead scar, with
multiple occipital parietal scars, currently evaluated as 10
percent disabling.

3. Entitlement to a compensable evaluation for service-connected
scars, including a scar of the right clavicle, a seven centimeter
scar of the right lower back, right scapula scars measuring three
centimeters and eight centimeters, a five centimeter scar of the
left shin, a two centimeter scar of the right mid medial for(,-leg,
and a two centimeter scar of the left mid medial foreleg, currently
evaluated as noncompensably (zero percent) disabling.

4. Entitlement to service connection for a three centimeter by two
centimeter oval scar of the left leg. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL 

The appellant and a friend

ATTORNEY FOR THE BOARD 

A. C. Mackenzie, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions issued by the Department of Veterans
Affairs (VA) Regional Office (RO) in Denver, Colorado in June 1991,
May 1992, and October 1995. In the June 1991 rating decision, the
RO granted service connection for residuals of a concussion, with
a 10 percent evaluation assigned; and granted service connection
for scars of the forehead and right lower back, with a
noncompensable evaluation assigned. In the May 1992 rating
decision, the RO expanded the grant of service connection for scars
to include scars of the right scapula and left leg but denied
service connection for a scar on the right clavicle, a three
centimeter scar of the right scapula, scars of the right leg, and
a three centimeter by two centimeter oval scar and a two centimeter
scar of the left leg. In the October 1995 rating decision, the RO
expanded the grant of service connection for scars to include scars
of the right clavicle and the right scapula.

- 2 -

During the pendency of this appeal, the RO has granted service
connection for all of the scars at issue, except for a two
centimeter by three centimeter oval scar of the left leg, and the
veteran's claim for service connection for that scar remains viable
on appeal. The Board also observes that, in an October 1991 rating
decision, the RO granted a separate 10 percent evaluation for the
veteran's forehead scar. This issue was not addressed in the
Board's September 1994 remand, which addressed the veteran's other
claims and included a request for additional development. However,
as the 10 percent disability evaluation is less than the maximum
available under the applicable diagnostic criteria, the Board finds
that a claim for a higher evaluation for a forehead scar remains
viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the veteran initiated an appeal of the
RO's October 1995 denial of entitlement to a total disability
rating based on individual unemployability and due to service-
connected disabilities. However, he indicated during his April 1996
VA hearing that he wished to withdraw this issue from
consideration. See 38 C.F.R. 20.204 (1998).

A review of the veteran's medical records suggests that he is
seeking compensation for a four inch scar of the right leg, as
noted in the report of his March 1992 VA scars examination.
Accordingly, the Board refers the issue of service connection for
this disability back to the RO for appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. The veteran's service-connected residuals of a concussion are
not productive of multi-infarct dementia, at least one major
seizure in the last two years. or at least two minor seizures in
the last six months; however, this disability is productive of

3 -

headaches with characteristic prostrating attacks occurring, on
average, more than once every two months over the last several
months.

3. The veteran's service-connected scar of the forehead and
multiple occipital parietal scars are productive of no more than
moderate disfigurement.

4. The veteran's service-connected scars of the body, including a
scar of the right clavicle, a seven centimeter scar of the right
lower back, right scapula, scars measuring three centimeters and
eight centimeters, a five centimeter scar of the left shin, a two
centimeter scar of the right mid medial foreleg, and a two
centimeter scar of the left mid medial foreleg, are not productive
of limitation of functioning of the body parts affected, poor
nourishment and repeated ulceration, or pain and tenderness on
objective demonstration.

5. There is competent medical evidence of a relationship between a
three centimeter by two centimeter oval scar of the left leg and
service.

CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation for residuals of a
concussion have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.1, 4.7, 4.124a (Diagnostic Code 8045), 4.130 (Diagnostic
Code 9304) (1998); 38 C.F.R. 4.132 (Diagnostic Code 9304) (1996).

2. The criteria for an evaluation in excess of 10 percent for a
forehead scar, with multiple occipital parietal scars, have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.7,
4.118 (Diagnostic Code 7800) (1998).

3. The criteria for a compensable evaluation for scars, including
a scar of the right clavicle, a seven centimeter scar of the right
lower back, right scapula scars measuring three centimeters and
eight centimeters, a five centimeter scar of the left shin, a two
centimeter scar of the right mid medial foreleg, and a two
centimeter

4 - 

scar of the left mid medial foreleg, have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.31, 4.118 (Diagnostic
Codes 7803-7805) (1998).

4. A three centimeter by two centimeter oval scar of the left leg
was incurred in service. 38 U.S.C.A. 1131, 5107 (West 1991); 38
C.F.R. 3.3031(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claims
are plausible and capable of substantiation and are therefore well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991).
With regard to the veteran's claims, for increased evaluations, a
claim that a service-connected condition has become more severe is
well grounded when the claimant asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-32 (1992). The Board is also satisfied that all relevant facts
have been properly developed and that no further assistance to the
veteran is required in order to comply with the VA's duty to assist
him in developing the facts pertinent to his claims under 38
U.S.C.A. 5107(a) (West 1991).

I. Increased evaluations

A. Applicable legal criteria

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities. Ratings are
based on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 3 8 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.1 (1998). Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating; otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1998). In every
instance where the schedule does not provide otherwise, a zero
percent

- 5 -

evaluation shall be assigned when the requirements for a
compensable evaluation are not met. 38 C.F.R. 4.31 (1998).

B. Residuals of a concussion

The veteran's service medical records show that he sustained a
concussion in July 1977 after falling down a 330 foot cliff. During
a March 1991 VA examination, he complained of right frontal and
temporal headaches since the trauma, with fair relief with aspirin.
He denied seizures or blackouts but reported frequent vertigo. A
computerized tomography (CT) scan and x-rays were negative for any,
findings. The pertinent diagnoses were post concussion headaches
and persistent vertigo since the trauma. In view of these findings,
in a June 1991 rating decision, the RO granted service connection
for residuals of a concussion and assigned a 10 percent evaluation,
effective January 1991. This evaluation has since remained in
effect and is at issue in this case.

A VA treatment record from August 1991 reflects that the veteran
complained of headaches that were "present but tolerable."

During his September 1991 VA hearing, the veteran reported daily
headaches and indicated that "the big ones" would come on two to
three times a week and would be totally incapacitating. He
indicated that he was not working due to dizziness and blurred
vision.

The veteran underwent a VA scars examination in March 1992, during
which he complained of headaches, lightheartedness, and dizziness.
He said that he was currently employed, but he also indicated that
he was no longer able to work as a roofer, his previous profession,
because of residuals from his prior concussion. The examiner
rendered a diagnosis of a history of headaches resulting from the
veteran's in-service injury.

6 -

Subsequent VA treatment records, dated from March 1992 to January,
1995, reflect continued treatment for complaints of chronic
headaches. During this period, he also described anxiety and a
"jerking" sensation of the left leg and arm.

A private medical examination report, dated in July 1994, reflects
the veteran's complaints of daily headaches located in the right
frontal head region. He described his headache pain as a steady and
sharp sensation. The examiner rendered impressions of post-
concussion headaches and an abnormal sensation in the left body,
and he noted that he was unsure as to the cause of the veteran's
"unusual sensation."

The veteran underwent a VA hospitalization in June 1995. His
complaints during this hospitalization included chronic daily
headaches, blackouts, lightheartedness, jumpy legs, scars, and
memory impairment. An examination conducted during the veteran's
June 1995 VA hospitalization revealed a u-shaped scar on the right
forehead and other scars under the hairline. A magnetic resonance
imaging study (MRI) of the brain revealed multiple healing skull
fractures, with no areas of encephalomalacia which would have been
expected by severe head trauma by history. The examining physician
noted that the veteran's headaches, dizziness, restless leg
syndrome, blackout spells, and memory loss were all subjective, but
could not be ruled out entirely. However, testing had revealed a
"hysterical personality," with embellishment of the veteran's
problems. The examiner noted that the blackout spells could be
representative of seizures but were not shown on an
electroencephalogram (EEG). The examiner noted that the veteran "is
clearly not unemployable" and was "certainly physically capable of
nearly any type of employment."

VA treatment records dated from July 1995 to March 1996 reflect
further complaints of chronic headaches, with several of the
veteran's treatment providers noting that these headaches were most
likely related to his fall in service.

In February 1996, the veteran underwent a VA neuropsychological
evaluation. At that time, his primary complaints were of chronic
headaches and "no longer being

7 - 

able to do mathematics as well as before his head injury." His test
results were interpreted to suggest a ruminative preoccupation with
physical functioning and health matters, with severe impairment
arising from somatic symptoms. These somatic complaints were likely
to be chronic and accompanied by fatigue and weakness rendering him
"incapable of performing even minimal role expectations."

During an April 1996 VA hearing, the veteran complained of memory
problems .Y that afflicted his college studies. He also reported
continued problems with headaches and with depression.
Additionally, he described seizures and blackout spells.

The veteran was hospitalized at a VA facility from October to
December 1996, primarily for alcohol and drug rehabilitation. He
reported multiple blackouts during the hospitalization. Medications
included Motrin and Lithium. Axis I diagnoses included continuous
alcohol dependence, nicotine addiction, bipolar disorder, and post-
traumatic stress disorder (PTSD). A Global Assessment of
Functioning (GAF) score of 60 was assigned.

The veteran underwent a VA neurological examination in March 199'7,
during which he complained of vertigo and gradually increasing
headaches. The examiner noted that the neurological examination was
non-focal, and the veteran's headaches were atypical for post-
concussion headaches. The examiner indicated that the veteran was
having chronic tension migraine headaches with a post concussion
component daily, although the symptoms appeared to be somewhat out
of proportion to the clinical findings. Blurred vision was noted to
be a frequent finding with these headaches, and vertigo, while
unusual, was noted to sometimes occur with headaches; however, no
vertigo was noted upon examination. The examiner also noted that,
by history, the veteran had two unprovoked seizures over a several-
year period after the injury. While the examiner found that these
seizures could well have occurred as a result of head trauma, the
seizures had been stable for several years without treatment.

8 -

In April 1997, the veteran underwent a VA psychiatric examination.
During this examination, he indicated that he was not currently
working because he was enrolled in college. Upon examination, the
veteran stated that he was concerned about his right forehead scar,
as well as the scars on his back and legs, which the examiner noted
had healed well. During the examination, the veteran was very
pleasant and cooperative, and his speech was normal in tone, rate,
and volume. There were no speech changes suggestive of a closed
head injury. His thoughts were clear and logical, without loosening
of associations or flights of ideas. There was no evidence of
auditory or visual hallucinations, and no delusions were noted. A
full range of affect was observed, and the veteran's mood was
euthymic. The veteran described his moods as being mellow and
reported high energy, good motivation, fair concentration, and
reasonable sleep. He noted that his appetite was improving, and his
libido was higher than normal. Also, he was oriented to all
spheres. The examiner rendered no Axis I diagnosis@but rendered an
Axis II diagnosis of a histrionic personality disorder by history
and assigned a GAF score of 65.

In conclusion, the examiner indicated that he found no psychiatric
illness, although there were features of this interview which
suggested a hysterical personality disorder. The examiner was
struck by the degree of the veteran's concern over his apparently
minor and well-healed scars, but he was "unable to appreciate" any
real disruption resulting from the scars. Also, the examiner
indicated that, despite the veteran's headaches, he had been able
to remain employed and to pursue a college education. The examiner
also noted that the veteran's apparent hysterical personality
disorder, if present, was unrelated to service, but the examiner
opined that such a disorder might explain the veteran's concerns.

A July 1998 VA treatment record reflects that the veteran
complained[ of having "no relief of his headaches" and was very
groggy.

Under 38 C.F.R. 4.124a, Diagnostic Code 8045 (1998), regarding
brain disease due to trauma, purely neurological disabilities, such
as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.,
following trauma to the brain, will be rated

9 -

under the diagnostic codes specifically dealing with such
disabilities, with citation of a hyphenated diagnostic code (e.g.,
8045-8207). Purely subjective complaints such as headaches,
dizziness, and insomnia will be rated as 10 percent, and no more,
under Diagnostic Code 9304. This 10 percent rating will not be
combined with any other rating for a disability due to brain
trauma. Ratings in excess of 10 percent for brain disease due to
trauma under Diagnostic Code 9304 are not assignable in the absence
of a diagnosis of multi-infarct dementia associated with brain
trauma.

By regulatory amendment effective November 7, 1996, substantive
changes were made to the schedular criteria for evaluating mental
disorders, including dementia, formerly set forth in 38 C.F.R.
4.125-4.132 (1996) (redesignated as 38 C.F.R. 4.125-4.130 (1998)).
See 61 Fed. Reg. 52695-52702 (1996). Where the laws or regulations
change while a case is pending, the version most favorable to the
claimant applies, absent congressional intent to the contrary.
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). In this case,
the RO has evaluated the veteran's residuals of a concussion at the
10 percent rate under both the prior criteria of 3 8 C.F.R. 4.132,
Diagnostic Code 9304 (1996) and the revised criteria of 38 C.F.R.
4.130, Diagnostic Code 9304 (1998).

Under the prior criteria of Diagnostic Code 9304, dementia
associated with brain trauma which is productive of mild impairment
of social and industrial adaptability warranted a 10 percent
evaluation. A 30 percent evaluation was in order for dementia
associated with brain trauma productive of definite impairment of
social and industrial adaptability. A 50 percent evaluation was
warranted for dementia associated with brain trauma productive of
considerable impairment of social and industrial adaptability.

Under the revised criteria of Diagnostic Code 9304, dementia due to
head trauma manifested by occupational and social impairment, due
to mild or transient symptoms which decrease work efficiency and
the ability to perform, occupational tasks only during periods of
significant stress, or symptoms controlled by continuous
medication, warrants a 10 percent disability evaluation. Dementia
due

- 10 -

to head trauma which is productive of occupational and social
impairment with an occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self-care, and conversation normal), due to such symptoms
as a depressed mood, anxiety, suspiciousness, panic attacks (weekly
or less often), chronic sleep impairment, or mild memory loss (such
as forgetting names, directions, and recent events), warrants a 30
percent disability evaluation.

A 50 percent disability evaluation encompasses dementia due to head
trauma manifested by occupational and social impairment with
reduced reliability and productivity due to such symptoms as
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short-. and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; or difficulty in establishing
and maintaining effective work and social relationships.

The Board finds that n this case the veteran's residuals of a
concussion are productive of a degree of disability not adequately
contemplated by the currently assigned 10 percent evaluation.
Initially, the Board notes that the veteran's disability has not
been shown to be productive of multi-infarct dementia; as such, an
evaluation in excess of 10 percent is not warranted under the
criteria of either the prior version or the revised version of
Diagnostic Code 9304, as applied through Diagnostic Code 8045.

The Board has therefore also considered the nature and extent of
any neurological disabilities resulting from the veteran's service-
connected residuals of a concussion. In this regard, the veteran
has complained of a history of seizures on several occasions, and
several examiners have suggested that the veteran's disability may,
in fact, be productive of seizures. However, there is no indication
from the record of at least one major seizure in the last two
years, or at least two minor seizures in

- 11 -

the last six months, even taking into account all of the evidence
since 1991. See 38 C.F.R. 4.124a, Diagnostic Code 8911 (1998).

The Board has also considered, however, whether a higher evaluation
is warranted on the basis of headaches, utilizing the criteria of
38 C.F.R. 4.124a, Diagnostic Code 8100 (1998) for migraine
headaches. See 38 C.F.R. 4.20, 4.27 (1998) (regarding ratings by
analogy). The record shows frequent complaints of, and treatment
for, headaches. There is no specific medical opinion regarding the
frequency and severity of the veteran's reported prostrating
headaches; however, given the frequency of these complaints over an
extended period of time, and taking into account such other
apparent symptoms as vertigo and seizures, the Board finds that
this disability is more closely productive of characteristic
prostrating attacks occurring on an average of once a month over
several months (the criteria for a 30 percent evaluation under
Diagnostic Code 8100) than characteristic prostrating attacks
averaging one in two months over the last several months (the
criteria for a 10 percent evaluation). The Board also observes that
there is no evidence of very frequent completely prostrating and
prolonged attacks productive of severe economic inadaptability (the
criteria for a 50 percent evaluation); in fact, the veteran has
worked during the pendency of this appeal and is currently taking
college classes.

In short, and after resolving all reasonable doubt in the veteran's
favor under 38 U.S.C.A. 5107(b) (West 1991), the Board concludes
that an evaluation of 30 percent, but no more, is warranted for the
veteran's service-connected residuals of a concussion.

C. Forehead scar

The veteran underwent a VA examination in March 1991, which
revealed a triangular scar on the forehead was well healed. The
diagnosis was multiple scars from the veteran's previous in-service
fall. Following this examination, in a June 1991 rating decision,
the RO granted service connection for residual scars of the

- 12 -

forehead and right lower back and assigned a single noncompensable
evaluation, effective from January 1991.

During his September 1991 VA hearing, the veteran asserted that his
main forehead scar had become "more visual" and that people
frequently noticed this scar. Following this hearing, in an October
1991 rating action, the RO assigned a separate 10 percent
evaluation for the veteran's residual forehead scar, effective from
January 1991. This evaluation has since remained in effect and is
at issue in this case.

Photographs of the veteran's forehead scar, showing this scar from
several different angles, were received by the RO in November 1991.

The veteran underwent a VA scars examination in March 1992. This
examination revealed a "fairly deep" scar in the right forehead
area, noted to be flap-like and with an inverted "u" configuration.
One leg of the scar was noted to measure four centimeters, while
the other leg of the scar measured 2.5 centimeters; this leg was
"somewhat dimpled and slightly protrubant in the forehead." Also
noted was a one centimeter laceration with a minimal amount of
disfiguration, which was noted to be an extension of the right
eyebrow. The pertinent diagnosis was multiple scars.

The veteran's forehead scar was also noted during his June 1995 VA
hospitalization, and this scar was found to be well healed during
the veteran's March 1997 VA neurological examination.

The RO has evaluated the veteran's forehead scar at the 10 percent
rate under 38 C.F.R. 4.118, Diagnostic Code 7800 (1998). Under this
code, a 10 percent evaluation is warranted for a moderate and
disfiguring scar of the head, face, or neck; while a 30 percent
evaluation is in order for a severe scar of any of these anatomical
areas, especially in cases of marked and unsightly deformity of the
eyelids, lips, or auricles.

13 -

Although the veteran's forehead scar has been shown to be
disfiguring, such disfigurement is no more than moderate in degree.
The scar, while visible, is not productive of significant
discoloration, and the Board observes that this scar has not been
shown to produce a marked and unsightly deformity of the eyelids,
lips, or auricles. The other parietal scars encompassed in this
service-connected disability have been shown to be no more than
minor in degree. In short, the criteria for an evaluation in excess
of 10 percent for the veteran's forehead scar, with multiple
occipital parietal scars, have not been met, and the preponderance
of the evidence is against the veteran's claim for this benefit.

D. Service-connected scars

The veteran underwent a VA examination in March 1991, which
revealed two scars on the lower back that were "nontender and
nonfixated." The diagnosis was multiple scars from the veteran's
previous in-service fall. Following this examination, in a June
1991 rating decision, the RO granted service connection for
residuals scars of the forehead and right lower back and assigned
a single noncompensable evaluation, effective from January 1991.

During his September 1991 VA hearing, the veteran complained of
irritation of his right shoulder scar from wearing shirts. As
previously discussed, the RO assigned a separate 10 percent
evaluation for the veteran's forehead scar in an October 1991
rating action, but a noncompensable evaluation for the scars of the
right lower back was continued.

Photographs of the veteran's scars were received by the RO in
November 1991 and in March 1992 he underwent a VA scars
examination. This examination revealed a circular scar on the tip
of the right clavicle on the shoulder, measuring one centimeter in
diameter; a broad stretch scar on the top of the right scapula
measuring eight centimeters in length; a three centimeter scar just
below the right scapula scar; a horizontal scar in the right flank
area, measuring seven. centimeters; three left leg scars, including
a two centimeter scar and a five centimeter scar on the shin; and
a vertical scar, measuring three centimeters, on the right leg.
(Also noted

- 14 -

was a four centimeter scar on the right leg, for which service
connection is not in effect; as noted above, the issue of
entitlement to service connection for this scar has been referred
to the RO for appropriate action.) The pertinent diagnosis was
multiple scars. Subsequent to this examination, in a May 1992
rating,, decision, the RO expanded the grant of service connection
to include a seven centimeter scar of the right lower back, an
eight centimeter scar on the top of the right scapula, and a five
centimeter scar of the left leg vertical to the shin. However, the
noncompensable evaluation was continued.

An examination conducted during the veteran's June 1995 VA
hospitalization revealed scars over the right scapula, the left
scapula, and the left anterior leg. Subsequently, in an October
1995 rating decision, the RO expanded the grant of service
connection for scars to include a right clavicle scar and a three
centimeter right scapula scar. The scars remained evaluated in
combination as noncompensable.

During an April 1996 VA hearing, the veteran testified that his
scars of the back and clavicle were very tender, making wearing a
shirt very difficult. He complained that these scars would "crack
and break open."

The veteran's March 1997 VA neurological examination revealed scars
over the right infraspinatus, measuring three centimeters and two
centimeters; a T7 scar on the right posterior flank, measuring
three centimeters; a two centimeter left deltoid scar; a two
centimeter mid medial right foreleg scar; and a two centimeter mid
medial left foreleg scar. All of the scars were well healed. In
rendering an impression, the examiner noted that the veteran's
scars were consistent with "the type of injury that might have
occurred with a tumbling type fall." Following this examination, in
a September 1997 rating decision, the RO enlarged the grant of
service connection for scars to include a two centimeter scar of
the right mid medial foreleg and a two centimeter scar of the left
mid medial foreleg, with the noncompensable evaluation continued.

- 15 -

The RO has evaluated the veteran's noncompensable scars under 38
C.F.R. 4.118, Diagnostic Code 7805 (1998). Under this section,
scars are for evaluation on the basis of limitation of function of
the part affected. The Board has also noted the related criteria of
Diagnostic Codes 7803 (a 10 percent evaluation is warranted for
superficial and poorly nourished scars with repeated ulceration)
and Diagnostic Code 7804, (a 10 percent evaluation is warranted for
superficial scars that are tender and painful on objective
demonstration).

Although the Board recognizes the extent of the veteran's scarring,
there is no medical evidence showing that any of these scars are
poorly nourished or tender and painful on objective demonstration.
Moreover, there is no evidence indicating that the veteran's scars
are productive of any limitation of functioning. The veteran has
been treated on several occasions for degenerative joint disease of
the low back and left shoulder, but none of his examiners has
related either of these problems to his service-connected scars. In
fact, there is no medical evidence showing any associated
functional impairment from these well-healed scars. As such, the
criteria for a compensable evaluation for these scars have not been
met, and tile preponderance of the evidence is against the
veteran's claim for that benefit.

E. Conclusion

With regard to each of the claims discussed above, the Board finds
that the evidence does not raise the question of whether higher
ratings were warranted for any period(s) of time following the
initial grants of service connection so is to warrant "staged"
ratings due to a significant change in the level of disability. In
fact, the symptomatology shown during the pendency of this appeal
has remained essentially consistent, with the degrees of severity
at all times during the pendency of this appeal fully contemplated
by the assigned evaluations. Moreover, the veteran has not alleged,
and the record does not demonstrate, that any recent findings were
used in any way to deprive him of higher ratings when he was
originally evaluated by the VA. See generally Fenderson v. West. 12
Vet. App 119 (1999).

- 16 -

The Board has based its conclusions in this case upon the
applicable provisions of the VA's Schedule for Rating Disabilities.
The veteran has submitted no evidence showing that the service-
connected disabilities described above have markedly interfered
with his employment status beyond that interference contemplated by
the assigned evaluations, and there is also no indication that
these disorders have necessitated frequent periods of
hospitalization during the pendency of this appeal.

Even though the veteran was hospitalized in 1995 and 1996 and was
treated for problems arising from his residuals of a concussion
during these hospitalizations, the records of those
hospitalizations have been considered in granting an increased
evaluation of 30 percent. The reports of these hospitalizations do
not contain any information suggesting that the veteran's residuals
of a concussion are productive of a degree of disability not
contemplated by the assigned evaluations; in fact, the examiner who
examined the veteran during his June 1995 VA hospitalization found
that the veteran was "clearly not unemployable" and was "certainly
physically capable of nearly any type of employment." As such, the
Board is not required to remand this matter to the RO for the
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (1998). See
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown,
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

II. Service connection for a three centimeter by two centimeter
oval scar of the left leg

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1131 (West 1991); 38 C.F.R. 3.303(a) (1998). For the showing of
chronic disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time. If
chronicity in service is not established, a showing of continuity
of symptoms after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1998). Service connection may also be granted for
any disease diagnosed after discharge when all of the evidence
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (1998).

- 17 -

As noted previously, the veteran sustained a concussion in July
1977 after falling down a cliff. An in-service Medical Board report
dated in December 1977 indicates that he had "multiple abrasions
with lacerations over the tibia," although this report does not
specify whether these injuries involved the right or left tibia. A
diagnosis of "Multiple Lacerations and Abrasions of Extremities,
Healing" was reported. The report of the veteran's March 1992 VA
scars examination specifically shows that he had a three centimeter
by two centimeter scar on the left leg. This report provides no
commentary as to the etiology of this scar, but the report of the
veteran's March 1997 VA examination, while not specifically noting
this left leg scar, indicates that the veteran had "multiple scars
on the head, shoulders, and legs . . . consistent with the type of
injury that might have occurred with a tumbling type fall."

In summary, the veteran was treated for unspecified lacerations of
the tibia after the fall in service, and a three centimeter by two
centimeter scar of the lower left leg was noted in the March 1992
VA examination report. While the veteran's March 1997 VA examiner
did not note a scar of this size, this examiner did note that the
veteran's scars of the legs were consistent with the veteran's
injury. Taking all of the evidence into account, the Board
concludes there is an approximate balance of positive and negative
evidence as to this issue. Resolving reasonable doubt in favor of
the veteran, the Board concludes that the three centimeter by two
centimeter scar of the veteran's left lower leg may reasonably be
associated with his July 1977 fall. 38 U.S.C.A. § 5107(b) (West
1991). Therefore, service connection is warranted for this scar and
the appeal as to this issue is granted.  

ORDER

A 30 percent evaluation for residuals of a concussion is granted,
subject to the laws and regulations governing the payment of
monetary benefits.

An evaluation in excess of 10 percent for a forehead scar, with
multiple occipital parietal scars, is denied.

A compensable evaluation for service-connected scars, including a
scar of the right clavicle, a seven centimeter scar of the right
lower back, right scapula scars measuring three centimeters and
eight centimeters, a five centimeter scar of the left shin, a two
centimeter scar of the right mid medial foreleg, and a two
centimeter scar of the left mid medial foreleg, is denied.

Service connection for a three centimeter by two centimeter oval
scar of the left leg is granted.

CHARLES E. HOGEBOOM 
Member, Board of Veterans' Appeals

